Per Curiam.
The evidence shows that plaintiff was a holder of the promissory notes in due course for the reason that it became the owner and holder of same on October 6, 1928, for value, before maturity and no breach of the “ guarantee ” occurred until after the date mentioned. (Tradesmen’s National Bank v. Curtis, 167 N. Y. 194; Pellegrino v. First National Bank of Newark, N. Y., 210 App. Div. 584.) Findings of fact Nos. VI, VII, VIII, IX and X and conclusion of law No. 1 are disapproved and reversed and new findings and conclusion made. All concur. Judgment reversed on the law and facts, with costs, and judgment directed for the plaintiff for the amount demanded in the complaint, with costs. [141 Misc. 78.]